Citation Nr: 0631976	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-07 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.  He died in January 1992.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.    

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if she needs to take further action.

In VA Form 9 filed in March 2004, the appellant apparently 
has raised a claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318, including 
"hypothetical" entitlement thereto.  The matter is REFERRED 
to the RO for appropriate action.


REMAND

Adjudication of the merits of this claim must be deferred 
pending further evidentiary development.  In a VA Form 21-
4142 filed in November 2002, the appellant stated that her 
late husband was treated at VA medical facilities.  
Specifically, she said that he was treated at the 
Gainesville, Florida, VA facility from 1970 through the date 
of death, although the Death Certificate reflects that the 
veteran passed away at home.  The record does not reflect 
clinical records from the Gainesville facility and they must 
be obtained on remand.    

Further, certain notice requirements should be given 
consistent with controlling law and regulations, as set forth 
below.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all VA clinical records, 
including those from the Gainesville, 
Florida, facility, are associated with the 
claims file.  

2.  Ask the appellant whether there exists 
any evidence, lay or medical, that is not 
already of record, but which she believes 
might help substantiate her claim.  Advise 
her that she must specifically identify 
the sources of such evidence and execute 
authorization form(s) to permit release of 
any such records not in federal custody if 
she desires VA assistance in obtaining 
them.  If she does so, then assist her 
consistent with controlling law and 
regulations.  Also, explicitly advise her 
that she is free to submit any medical or 
lay evidence in her possession that she 
believes is pertinent to her claim. 

3.  Send the appellant a notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

4.  Thereafter, readjudicate the claim 
based on a review of the whole record.  If 
the benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
that includes a discussion of all 
pertinent evidence and information added 
to the record after the issuance of the 
Statement of the Case and controlling law 
and regulations.  Afford the appellant and 
her representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



